 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
       JENNY Y. CHOW AND PETER S. CHOW,                          Case No. 2:19-CV-607-RSL
10
                             Plaintiffs,                         ORDER REQUIRING MORE
11
                        v.                                       DEFINITE STATEMENT
12
       UNITED STATES ATTORNEY GENERAL,
13     et al.,
14
                             Defendants.
15
            On May 23, 2019, plaintiffs’ application to proceed in forma pauperis was granted and
16
     their complaint was accepted for filing. Dkt. #8. Pursuant to 28 U.S.C. § 1915(e)(2)(B), the
17
     Court may dismiss an in forma pauperis action if the complaint is frivolous or fails to state a
18
     claim upon which relief may be granted. Plaintiffs’ complaint contains several conclusory
19
     allegations that the government is engaged in some sort of conspiracy against them, along with
20
     six additional defendants. See generally Dkt. #1-2. Their allegations range from Speedy Trial
21
     Act violations and fraud by former counsel, id. at 5, to tampering with a water meter, id. at 7–8,
22
     to due process violations by various courts, id. at 9–10, to surveillance and radiation-poisoning.
23
     Id. at 12. The conduct complained of spans almost three decades, beginning in 1991. Id. at 5.
24
     Several of these seem to raise statute of limitations concerns.
25
26          Federal Rule of Civil Procedure 8(a)(2) requires “a short and plain statement of the claim
27 showing that the pleader is entitled to relief.” Whether plaintiffs have asserted a plausible claim
28 cannot be ascertained from the complaint. Ashcroft v. Iqbal, 556 U.S. 662, 676–77 (2009).

     ORDER REQUIRING MORE DEFINITE STATEMENT - 1
 1         For all the foregoing reasons, the Court declines to issue summons in this matter.
 2 Plaintiffs are hereby ORDERED to file on or before August 2, 2019, an amended complaint that
 3 clearly and concisely identifies the acts of which defendants are accused and how these acts
 4 violated plaintiffs’ legal rights. Plaintiffs are advised to include facts that would allow the Court
 5 to conclude that plaintiffs have a right to relief that is plausible.
 6
           The Clerk of Court is DIRECTED to place this Order Requiring More Definite Statement
 7
     on the Court’s calendar for consideration on Friday, August 2, 2019.
 8
           DATED this 12th day of July, 2019.
 9
10
11
                                                        A
                                                        Robert S. Lasnik
12
                                                        United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER REQUIRING MORE DEFINITE STATEMENT - 2
